Title: To Thomas Jefferson from Barré, 28 May 1785
From: Barré, Jean Baptiste Henri
To: Jefferson, Thomas



Excellence
[L’Orient] Ce 28 may 1785.

Monsieur Thevenard Chef d’Escadre et Commandant de la Marine en ce port, Désirant avoir une copie du portrait du Général Waginston, dont vous possédez L’original, Je me suis chargé de vous prier de vouloir bien lui envoyer, persuadé que Votre Excellence, se ferait un plaisir de satisfaire mon Général à ce Sujet. Comme il possede déja celui de Monsieur Franklin, cela perpétuera la mémoire des Grands Hommes sortis de L’Amérique, en attendant que vous vouliés lui Donner Le vôtre pour Couronner L’oeuvre et finir La Collection.
Je suis avec Respect De votre Excellence Le très humble et très obéissant Serviteur,

Barré


P.S. Monsieur Thévenard Désireroit que le Tableau fut de Deux pieds cinq Pouces et demi de hauteur, sur dix huit de Largeur, et Remets à votre choix celui du peintre.

